Citation Nr: 0834252	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran disagreed 
with this decision in September 2005.  He perfected a timely 
appeal in February 2006.  The veteran testified at a 
videoconference Board hearing before the undersigned Acting 
Veterans Law Judge in August 2008.  


FINDINGS OF FACT

The veteran's current pseudofolliculitis barbae (PFB) is 
related to active service.  


CONCLUSION OF LAW

Pseudofolliculitis barbae was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In view of the favorable outcome of the claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) need 
not be discussed.  The Board notes there has been substantial 
compliance with the VCAA throughout the development of the 
claim.  The veteran presented testimony at a videoconference 
Board hearing before the undersigned Acting Veterans Law 
Judge in August 2008.  The evidence of record also contains 
the veteran's service medical records and post-service 
private treatment records.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records dated in December 1970 reflect that 
the veteran was assessed with a skin rash and was to shave 
less often.  At the veteran's separation physical examination 
in June 1971, his skin and lymphatics were clinically normal.  
At that time, the veteran's medical history only included an 
occasional rash on the arms.  

The post-service medical evidence shows that , in August 
2008, Dr. R.J.F., Jr. reviewed the veteran's in-service 
medical records and opined that the veteran's 
psedufolliculitis barbae more likely than not manifested 
itself while he was on active military duty.  Dr. R.J.F., 
Jr., reasoned that the veteran has had to wear a beard since 
his military service ended in order to prevent a recurrence 
of hair growing into the skin which would cause significant 
inflammation.  

The Board finds that the evidence in relative equipoise with 
regard to whether there is a causal connection between the 
veteran's active service and his PFB.  The veteran's service 
medical records show only that he complained of a skin rash 
and was advised to shave less often; this complaint 
apparently resolved with in-service treatment as the 
veteran's skin was clinically normal at his separation 
physical examination.  By contrast, Dr. R.J.F., Jr., 
concluded in August 2008 after reviewing the veteran's 
service medical records that his PFB was related to active 
service.  Since the evidence is in relative equipoise on the 
issue of whether the veteran's PFB is related to active 
service, reasonable doubt is resolved in the veteran's favor.  
The Board concludes there reasonably is a causal connection 
between the veteran's current pseudofolliculitis barbae and 
service.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Thus, the claim of service connection 
for pseudofolliculitis barbae (PFB) is granted.


ORDER

Entitlement to service connection for pseudofolliculitis 
barbae is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


